DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data transmission-receiving means” in claims 2-4, 6, 14, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (US 2014/0059263).

Rosenberg (US 2014/0059263) was cited by Applicant on the Information Disclosure Statement received February 4, 2021.

Also note that the claim language within the preamble of claim 15 comprising “contactless payment apparatuses via a control server, which control server is connectable to one or more network switches, wherein each network switch is connectable to, and provides data and power over the network to the one or more apparatus” is not given patentable weight because the preamble claim language does not have linking support within the body of the claim.

As for claim(s) 1-4, 7-8, 13, and 15, Rosenberg discloses the invention as claimed, including:

1 (Original). An apparatus for charging a personal smart device, comprising: 
a landing pad, arranged to provide wireless power transmission charging to a compatible smart device placed on the pad [abstract; fig. 1; paragraphs 0035, 0036, 0045]; and 
an input ethernet port; wherein the charging power available at the pad is power over the ethernet received via the ethernet port [abstract; fig. 1; paragraphs 0035, 0036, 0045; claim 29 of Rosenberg]; and 
wherein the apparatus is arranged to transmit and receive TCP/IP data via the ethernet port [paragraph 0052].  
15 (Original). A method of powering and controlling one or more wireless charging and contactless payment apparatuses via a control server, which control server is connectable to one or more network switches, wherein each network switch is connectable to, and provides data and power over the network to the one or more apparatus, wherein each apparatus comprises: 
a landing pad, arranged to provide wireless power transmission charging to a compatible smart device placed on the pad [see as cited in claim 1]; 
an input ethernet port, wherein the charging power available at the pad is power over the ethernet received via the ethernet port [see as cited in claim 1]; and 
wherein the apparatus is arranged to receive TCP/IP data via the ethernet port [see as cited in claim 1]; and 
wireless data transmission-receiving means suitable for contactless payment [see as cited in claim 1 and 4].   

2 (Original). The apparatus of claim 1, further comprising wireless data transmission-receiving means at the landing pad [paragraph 0052, 0028].  
3 (Original). The apparatus of claim 2, wherein the data transmission-receiving means is one or a combination of RFID, NFC, Bluetooth, Wi-Fi, hotspot capability, etc. [paragraphs 0009-0010, 0017, 0028]. 
4 (Currently Amended). The apparatus of claim 2, wherein the data transmission- receiving means is suitable for contactless payment [abstract; fig. 1; paragraphs 0035, 0036, paragraphs 0045-0047 – Rosenberg’s apparatus comprises multiple communications standards that are utilized for data communication through a computer network having authorization of access through home or enterprise use, and which are suitable or capable of contactless payment.  The claim language “suitable for contactless payment” is interpreted to be intended use and not a positive recitation.  Therefore all communication cited are suitable for contactless payment].  
7 (Currently Amended). The apparatus of claim 2, additionally comprising one or more USB power output ports [paragraph 0035].  
8 (Currently Amended). The apparatus of claim 2, further comprising an LED indicator and/or digital display arranged to provide status, charging and/or data information [paragraph 0033].  
13 (Currently Amended). The apparatus of claim 2, wherein the apparatus is arranged to be installable in an aperture of a surface, or the apparatus is a standalone enclosed unit tethered to an ethernet cable and arranged to be repositionable on a surface [see as cited in claim 1 as well as figure 6].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2014/0059263) in view of Rosenthal (US 2020/0274724).

Rosenthal has a filing date of February 27, 2019.

Note that the claim language “capable of” in claim 6 is interpreted as intended use and is therefore not given patentable weight.

As for claims 5-6 and 14, Rosenberg discloses the invention substantially as claimed, including:

14 (Original). A system for wireless charging and contactless payment for smart devices comprising: at least one apparatus comprising: 
a landing pad, arranged to provide wireless power transmission charging to a compatible smart device placed on the pad [see as cited in claim 1]; 
an input ethernet port, wherein the charging power available at the pad is power over the ethernet received via the ethernet port [see as cited in claim 1]; and 
wherein the apparatus is arranged to receive TCP/IP data via the ethernet port [see as cited in claim 1]; 
wireless data transmission-receiving means suitable for contactless payment [see as cited in claims 1 and 4]; and 
at least one Ethernet port connectable to the internet and connectable to the at least one apparatus via an ethernet cable, which at least one Ethernet port is arranged to handle power and data distribution received at the at least one apparatus [see as cited in claim 1, and especially paragraphs 0035-0036]; and 
a control server with a user interface arranged to be connectable and control the power and data distribution of the ethernets and apparatuses, wherein the server is local or connectable over the internet [fig. 6, element 615, paragraph paragraphs 0058, 0015 – wherein the system comprises a server/remote computer with a user interface that control communication and power (see also as cited in claim 1)].  

Rosenberg does not specifically disclose:
[claim 14] at least one network switch connectable to the internet and connectable to the at least one apparatus via an ethernet cable, which at least one network switch is arranged to handle power and data distribution received at the at least one apparatus.
5 (Currently Amended). The apparatus of claim 2, wherein the apparatus is arranged to be connectable via an ethernet cable to a network switch, which network switch is arranged to handle power and data distribution received at the apparatus, and the network switch is connectable to the internet.  
6 (Currently Amended). The apparatus of claim 2, further comprising one or more output ethernet ports, and wherein the apparatus is arranged to additionally act as a network switch capable of handling power and data distribution.  

Rosenthal discloses:
[claim 14] at least one network switch connectable to the internet and connectable to the at least one apparatus via an ethernet cable, which at least one network switch is arranged to handle power and data distribution received at the at least one apparatus [fig. 1, elements 102, 104, 106, 108, 110; paragraph 0032, 0037; fig. 2].
5 (Currently Amended). The apparatus of claim 2, wherein the apparatus is arranged to be connectable via an ethernet cable to a network switch, which network switch is arranged to handle power and data distribution received at the apparatus, and the network switch is connectable to the internet [fig. 1, elements 102, 104, 106, 108, 110; paragraph 0032, 0037; fig. 2].  
6 (Currently Amended). The apparatus of claim 2, further comprising one or more output ethernet ports, and wherein the apparatus is arranged to additionally act as a network switch capable of handling power and data distribution [fig. 1, elements 102, 104, 106, 108, 110; paragraph 0032, 0037; fig. 2].  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Rosenberg and Rosenthal because Rosenberg discloses connectivity to a network comprising a PoE (power over Ethernet) device and server.  One of ordinary skill in the art at the time the invention was effectively filed would recognize and utilize network switches as a necessary component of internet connectively using single or multiple devices which would enable an effective mechanism of meeting power needs of devices [see Rosenthal, at least paragraphs 0006, 0011].

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2014/0059263) in view of Logan (US 2011/0084807).

As for claims 9, Rosenberg discloses the invention substantially as claimed, including the apparatus for charging a personal smart device including the charging of a mobile phone as cited above in the rejection of claims 1-2.

Rosenberg does not specifically disclose:
9 (Currently Amended). The apparatus of claim 2, further comprising a trigger or a switch arranged to activate the charging pad from a standby mode, in which standby mode the power charging is disabled.  
10. (Original). The apparatus of claim 9, wherein the switch is a push button activated by a user.
11 (Original). The apparatus of claim 9, wherein the switch is an under the pad button activated by the weight of the device, or is a proximity switch.  
12 (Original). The apparatus of claim 9, wherein the RFID and/or Bluetooth of the apparatus are on low power draining mode and are used as triggers to activate the powering of the charger when a mobile phone is close to the pad.  

Logan discloses:
9 (Currently Amended). The apparatus of claim 2, further comprising a trigger or a switch arranged to activate the charging pad from a standby mode, in which standby mode the power charging is disabled [paragraph 0294-0295, 0289, 0279].  
10. (Original). The apparatus of claim 9, wherein the switch is a push button activated by a user [paragraph 0294-0295, 0289, 0279, especially paragraph 0295].  
11 (Original). The apparatus of claim 9, wherein the switch is an under the pad button activated by the weight of the device, or is a proximity switch [paragraph 0294-0295, 0289, 0279].  
12 (Original). The apparatus of claim 9, wherein the RFID and/or Bluetooth of the apparatus are on low power draining mode and are used as triggers to activate the powering of the charger when a mobile phone is close to the pad [paragraph 0294-0295, 0289, 0279].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Rosenberg and Logan because providing various methods of determining whether or not a device to be charged is placed on a charging pad using switches/triggers, proximity, weight, buttons would cover more devices that have or do not have particular charging recognition capabilities thereby allowing for newer and older devices to receive charging [see Logan, at least paragraph 0294].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        July 11, 2022